DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2020 has been entered. Accordingly, claims 1-19 are pending in the instant application with claims 6-17 and 19 withdrawn from consideration. Claims 1-5 and 18 are rejected.

Examiner’s Note 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2005/0267797 A1 to Takahashi et al. (hereinafter, Takahashi). 

In regard to claims 1 and 18, Takahashi discloses a printing controller apparatus (Takahashi, Fig. 4) comprising: 
a first transmitting unit (Takahashi, Fig. 4, item 408 or the printer driver in [0100]) that performs transmission of first printing information to a printer (Takahashi, Fig. 4, [0099] – [0100], printer driver on client is configured so as to transmit the desired image to a destination such as a printer); 
a receiving unit (Takahashi, Fig. 4, item 408 or printer driver in [0125]) that receives state information indicating a state of the printer (Takahashi, [0027], printer state is performed using polling); and 
a controller (Takahashi, Fig. 4, item 401) that performs control of the first transmitting unit to prohibit the transmission of the first printing information to the printer, if the state information indicates a state in which second printing information, different from the first printing information is currently being printed or a state in which the second printing information is to be printed (Takahashi, [0006], [0122], [0125], [0126], and Fig. 8; state can be another job is being printed ([0006]), output instruction is given to send print job to printer ([0122]), printer driver sends print job to printer if printer is in an immediately-printable state ([0125]), in the event that the printer driver determines that the printing device cannot print the print job immediately, the job is not immediately sent and a warning is displayed to the user ([0126] and Fig. 8); in [0123], Takahashi discloses determining if a job is input from the specific PC, which the Examiner reads as being different than determining a type of printing information), 
wherein the second printing information is transmitted from a second transmitting unit different from the first transmitting unit (Takahashi, Fig. 2, item 203 and [0070], the second transmitting unit is the fax unit and the second printing information are images being printed that are received from the fax unit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of U.S. Patent Application Publication No. 2006/0044607 A1 to Kato.  

In regard to claim 2, which depends from claim 1, Takahashi discloses wherein if the state information indicates the state in which the second printing information is currently being printed or the state in which the second printing information is to be printed, the controller performs the control of the first transmitting unit to prohibit the transmission of the first printing information to the printer (Takahashi, [0006], [0122], [0125], [0126], and Fig. 8; state can be another job is being printed ([0006]), output instruction is given to send print job to printer ([0122]), printer driver sends print job to printer if printer is in an immediately-printable state ([0125]), in the event that the printer driver determines that the printing device cannot print the print job immediately, the job is not immediately sent and a warning is displayed to the user ([0126] and Fig. 8)).
Takahashi does not specifically disclose the second printing information being associated with a user identifier that is a different user identifier different from a user identifier associated with the first printing information.
Kato, however, discloses/makes obvious second printing information being associated with a user identifier that is a different user identifier different from a user identifier associated with the first printing information (Kato, [0007], document information managing unit saves the user ID of the user who has registered the document, the document attribute information, and the document file in association with each other).  
Kato further discloses/makes obvious different users printing different documents (Kato, [0054], plurality of users and one or a plurality of printing devices together; [0074], documents registered by users).
When Kato is combined with Takahashi, the printing in [0006] of Takahashi can obviously be one of the different users printing in [0054] and/or [0074] of Kato in order to reduce the cost of the system by allowing multiple users to use one device.  Moreover, multiple users using one device is a ubiquitous system and therefore would be expected.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kato with the teachings of Takahashi so that each job has an ID/identifier associated with it in order to increase the security of the system by tracking what users print, and so that the cost of the system is reduced by allowing multiple users to use one device

In regard to claim 3, which depends from claim 2, the combination of Takahashi and Kato discloses/makes obvious wherein the user identifiers each belong to one of groups that are Kato, [0013], user management information associating, for each user ID, a group to which the user ID belongs), and wherein if the state information indicates the state in which the second printing information is currently being printed or the state in which the second printing information is to be printed (Takahashi, [0006] and [0122]; state can be another job is being printed ([0006]), output instruction is given to send print job to printer ([0122])), the second printing information being associated with the different user identifier belonging to the group that is a different group and that is different from the group to which the user identifier in the first printing information belongs (Kato, [0013], user management information associating, for each user ID, a group to which the user ID belongs), the controller performs the control of the first transmitting unit to prohibit the transmission of the first printing information (Takahashi, [0126] and Fig. 8, in the event that the printer driver determines that the printing device cannot print the print job immediately, the job is not immediately sent and a warning is displayed to the user).

In regard to claim 4, which depends from claim 2, the combination of Takahashi and Kato discloses/makes obvious wherein when the controller performs the control of the first transmitting unit to prohibit the transmission of the first printing information to the printer, the controller performs control of a display to cause the display to indicate the state in which the second printing information associated with the different user identifier is currently being printed or the state in which the second printing information is to be printed (Takahashi, [0006], [0126] and Fig. 8, and Kato, [0007]).

In regard to claim 5, which depends from claim 3, the combination of Takahashi and Kato discloses/makes obvious wherein when the controller performs the control of the first transmitting unit to prohibit the transmission of the first printing information to the printer, the controller performs control of a display to cause the display to indicate the state in which the second printing information Takahashi, [0006], [0126] and Fig. 8, and Kato, [0013]).

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-5 and 18 have been carefully considered but are not persuasive and/or are moot in view of the new ground(s) of rejection presented above. 

In regard to Applicant’s arguments with respect to the rejection of the claims, Applicant argues that Takahashi teaches away from claim 1 because Takahashi uses criticality to determine whether a job is transmitted to the printer and not whether state information indicates a state in which second printing information, different from the first printing information, is currently being printed or a state in which the second printing information is to be printed. See Amendment, pg. 15.
The Examiner has considered this argument carefully, but does not agree. 
That is, Takahashi specifically discloses determining whether a job is transmitted to the printer if state information indicates a state in which second printing information, different from the first printing information, is currently being printed (Takahashi, [0006], [0122], [0125], [0126], and Fig. 8; state can be another job is being printed ([0006]), output instruction is given to send print job to printer ([0122]), printer driver sends print job to printer if printer is in an immediately-printable state ([0125]), in the event that the printer driver determines that the printing device cannot print the print job immediately, the job is not immediately sent and a warning is displayed to the user ([0126] and Fig. 8); in [0123], Takahashi discloses determining if a job is input from the specific PC, which the Examiner reads as being different than determining a type of printing information).


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380.  The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        04/05/2021